Citation Nr: 1810100	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to June 1972, and from  January 1983 to December 1986.  This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2015, the Board remanded the appeal for further development, and the case is again before the Board for further appellate proceedings.  


FINDING OF FACT

The Veteran's sleep apnea is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In December 2015, the Board remanded the claim and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request information regarding any private treatment providers for sleep apnea, specifically to include any treatment records from Kaiser Permanente dating from service until present.  The AOJ did so by letter in August 2016, and to this date, the Veteran has not responded to this letter.  The Board acknowledges that there may be outstanding private treatment records dating after the 1990s from Kaiser Permanente, as noted in the December 2015 remand (a copy of which was sent to the Veteran and his agent).  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.    

The Board also directed the AOJ to afford the Veteran a VA examination to determine the etiology of the sleep apnea, and the AOJ afforded the Veteran such an examination in August 2016.  The Board directed the VA examiner to "acknowledge any statements asserting symptoms in service and since his discharge from service."  The VA examiner did so, as she reviewed the claims file and expressly found no symptoms (to include any reported symptoms) attributable to sleep apnea in service, and found that his sleep apnea began after service, as discussed below.  The claim was then readjudicated in a December 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has sleep apnea that began in service.  He also essentially contends that he has sleep apnea due to his duties as a welder in service, as reflected in his March 2010 statements and his submitted May 2010 web print out regarding the potential effects of welding.  He also contends that he has sleep apnea due to alleged exposure to an herbicide agent in service.  He has been diagnosed with obstructive sleep apnea per a 2009 sleep study, for instance as reflected in the August 2016 VA examination.  

The Board acknowledges that the Veteran is competent to report his observations.  However, the Board finds that the diagnosis of sleep apnea, and the determinations as to nature and etiology of sleep apnea, to include which symptoms may be attributable to sleep apnea, are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his determination that he has sleep apnea that is related to service, to include as due to his reported exposures, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, such lay opinions by the Veteran have no probative value.  Similarly, to the extent that the Veteran contends that he had sleep apnea symptoms in service, to include his second period of active service, such opinions have no probative value.  For instance, the Veteran's statement in an August 2010 VA treatment record that he that he has had sleep apnea since 1979 has no probative value.  The Board also acknowledges that the Veteran submitted a web print out regarding the hazards of welding, and this print out notes welding fumes may proximately cause sleep disturbances.  However, this web print out was not rendered based on the Veteran's specific medical history, to include his history of sleep apnea.  Therefore, this print out has no probative value. 

Here, the preponderance of the evidence is against a finding that the Veteran's sleep apnea is etiologically related to service.  The August 2016 VA examination has high probative value because it was rendered by a medical professional who has the requisite expertise to render an opinion as to etiology of sleep apnea, she reviewed the claims file, she supported her opinion with rationale, she rendered her opinion on the Veteran's lay statements, and she based her opinion on the Veteran's medical history.   

The August 2016 VA examiner noted the Veteran's history of weight gain over the years, specifically to include after separation from his second period of active service in 1986.  She also noted the August 2009 letter from UCLA, which indicated a diagnosis of obstructive sleep apnea with treatment for 20 years [since 1989] under "Past Medical History."  Though the letter from UCLA was not clear as to whether the "Past Medical History" section was based on medical evidence or on the Veteran's subjective report of his medical history, the Board will resolve doubt in favor of the Veteran and find that the medical evidence suggests that the Veteran's sleep apnea began after separation from service, within 5 years after separation.  Notably, the VA examiner's opinion was rendered based in part on this evidence.

The VA examiner stated that the Veteran's service treatment records are silent for symptoms or treatment consistent with obstructive sleep apnea.  She noted that that the Veteran was diagnosed obstructive sleep apnea several years following active service and after significant weight gain.  She opined that the Veteran's sleep apnea began after separation from his second period of active service in 1986.  She stated that is it more likely that the Veteran's sleep apnea is due to his weight gain and aging since discharge, as obesity is a condition medically accepted to cause and increase the risk of obstructive sleep apnea due to the biomechanical effect on the flow of air during sleep.  

On review, given the August 2016 VA examination, the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea is etiologically related to either of the Veteran's periods of active service.  Instead, the VA examination shows that the Veteran's sleep apnea is related to his post-service weight gain.  The Board also notes that though the Veteran has submitted claims for VA benefits for multiple symptoms and disabilities since 1978, there is no indication in the record of treatment or symptoms pertaining to sleep apnea until years after separation from his second period of service.  For these reasons, a relationship between the Veteran's obstructive sleep apnea and either period of active service is not shown, and service connection is not warranted for this disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for sleep apnea.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


